DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2021 was filed after the mailing date of the Non-Final Rejection on 10/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The Office Action is in response to Applicant’s Amendment filed 12/29/2021. Claims 1, 2, 4-6, 9-10, 13-16 and 19-20 have been amended. No claims have been added or cancelled. Currently, claims 1-20 are pending.

Response to Arguments
Applicant’s amendment/arguments, see pg. 7, with respect to the rejection(s) of claim 13 rejected under 35 U.S.C. § 112(b), have been fully considered and is persuasive, therefore, the rejection has been withdrawn. 
Applicant’s amendment/arguments, see pg. 11, with respect to the rejection(s) of claims 20-39 rejected under 35 U.S.C. § 103, as being obvious over US 2020019207 (“Newman”) and further in view of Boatner et al. US 20130280715 (“Bornhop”) and US 20030170613 (“Straus”), have been fully considered and are persuasive, therefore, the rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art of record fails to disclose or reasonably suggest, a method for nucleic acid sequencing, the method comprising:
a) providing a flow cell comprising (i) a first surface comprising a first plurality of primed nucleic acid sequences coupled thereto and (ii) a second where said second surface is axially displaced from said first surface;
c) imaging said first surface and said second surface to detect a plurality of signals from a subset of said plurality of fluorescent labels, wherein said detecting comprises: 
(i) illuminating the first surface and said second surface with a first light provided by a structured illumination system under a first set of illumination conditions to project a first plurality of fringes oriented in a specific direction on said first surface and said second surface; 
(ii) capturing a first plurality of phase images of said first surface and said second surface;
(iii) illuminating the first surface and said second surface with a second light provided by said structured illumination system under a second set of illumination conditions to project a second plurality of fringes on said first surface and said second surface; and
(iv) capturing a second plurality of phase images of said first surface and said second surface illuminated with said second plurality of fringes.

The closest art of record teaches the following;
[0005] that is utilized for nucleic acid sequencing [0091], said method comprising:
a) providing a flow cell ([0092]; “...the sample container 110 may be implemented as a patterned flow cell...”), comprising 
(i) a first surface comprising a first plurality of primed nucleic acid sequences coupled thereto ([0092]; “Each region may form a cluster (e.g., a monoclonal cluster) of a biological sample such as DNA, RNA, or another genomic material which may be sequenced, for example, using sequencing by synthesis.”);
a plurality of nucleotide moieties comprising a plurality of detectable labels ([0091]; fluorescently labeled nucleotides),
c) imaging the surface to detect a plurality of signals from said subset of said plurality of detectable labels [0096]-[0098], wherein said detecting comprises:
(i) illuminating said surface with light provided by a structured illumination system under a first set of illumination conditions to project a first plurality of fringes oriented in a specific direction [0103][0104] [0108] [0115];
[0115][0119];
(iii) illuminating said first surface with light provided by said structured illumination system under a second set of illumination conditions to project a second plurality of fringes on said first surface [0120]; and 
(iv) capturing a second plurality of phase images of said first surface and said second surface illuminated with said second plurality of fringes ({0017][0018][0120)]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/Primary Examiner, Art Unit 2884